DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,571,276.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art.  It is well settled that the omission of an element/limitation, e.g. “which detects the type and length of interference” and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20200400454 is directed to a device is provided to extract scan lines data from images of a route, said scan line data comprising only a portion of the an image that extends along a scan line, and to store this data in memory together with respective positional data pertaining to the position of the device traveling along the route in a navigable network. This scan line and positional data can be obtained from a plurality of devices in a network and transmitted to computing apparatus, for example, for use in a production of a realistic view of a digital map;
US-20130321398 is directed to a map tool displaying a three-dimensional view of a map based on a three-dimensional model of the surrounding environment. The three-dimensional map view of a map may be based on a model constructed from multiple data sets, where the multiple data sets include mapping information for an overlapping area of the map displayed in the map view. For example, one data set may include two-dimensional data including object footprints, where the object footprints may be extruded into a three-dimensional object based on data from a data set composed of three-dimensional data. In this 
US-20130345975 is directed to a navigation application. The navigation application includes an interface for receiving data describing junctures along a route from a first location to a second location. The data for each juncture comprises a set of angles at which roads leave the juncture. The navigation application includes a juncture simplifier for simplifying the angles for the received junctures. The navigation application includes an arrow generator for generating at least two different representations of the simplified juncture. The representations are for use in displaying navigation information describing a maneuver to perform at the juncture during the route. The navigation application includes an arrow selector for selecting one of the different representations of the simplified juncture for display according to a context in which the representation will be displayed
US-20100302236 is directed to an extensible map module allows facilitates development of new map styles and presentation elements. Projection and presentation functions are at least partially separated, so that new styles or modes can be developed without impacting existing presentation element 
US-20070242084 is directed to a wireless communications device obtains sets of map data for rendering portions of a map on a display of the device. The map data includes label data for rendering labels on the map for identifying map features. Once the map data is obtained, the wireless device generates a list of all the labels to be rendered on the map, and for each duplicated label in the list, determines whether the map features associated with the duplicated labels connect on the map. If the labels connect, the device then generates a reconstructed map feature and renders a single instance of the label for the map feature. Accordingly, a map feature, such as a path, can be rendered with a single label even if the map data for the map feature, including its associated labels, was transmitted over-the-air as discrete sets of data;
US-20150339848 is directed to a method, apparatus and computer program product are provided for generating a composite indexable linear data structure to permit selection of map elements based on linear elements. In the context of a method, map data and a selected linear element indication are received. The map data comprises a list of map elements. The method also includes extracting map elements within a bounding box, and indexing the extracted map elements. The indexing is spatial 
US-20130321269 is directed to an Apparatus comprises at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to cause a plurality of elements to be displayed in respective positions on a map, to determine a section of the map based upon one or more conditions, to determine that two or more of the elements are positioned in or near to the section of the map and are spaced closer together than a threshold spacing, and, in response thereto, to cause a perceptible output to be provided to further distinguish each of the two or more elements from one another;
Charlmers et al., Meta data to support context aware mobile applications;
Cutinoh et al., A high-level compilation toolchain for heterogeneous systems;
Xue et al., Checking validity of topic maps with Drools;
Chiang et al., SVG Map Delivery Scheme for Resources Constrained Mobile Phones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B